Citation Nr: 1531922	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  11-24 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice connected death pension, including special monthly pension (SMP), based on the need for the regular aid and attendance of another person (A&A) or on being housebound.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran had recognized active service from June 1946 to March 1949 with the Philippine Scouts.  He died in November 2000.  The appellant is the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and April 2009 decisions of the RO that denied entitlement to nonservice-connected death pension benefits as the Veteran did not have qualifying service.  The appellant filed a notice of disagreement in September 2008 and again in March 2009.  A November 2010 rating decision again determined that the appellant did not have legal entitlement to nonservice-connected death pension and was therefore also not entitled to SMP, based on the need for regular A&A or on being housebound.  The appellant filed a notice of disagreement with respect to that decision in December 2010.  She then filed a substantive appeal, which was received on October 31, 2014, following the issuance of the August 26, 2014 statement of the case.  The substantive appeal is considered timely based on application of the postmark rule.  See 38 C.F.R. § 20.305 (2014).  

In August 2014, the Board remanded the matter for the issuance of a statement of the case, which was accomplished. 

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDING OF FACT

During his lifetime, the Veteran did not have qualifying service to establish basic eligibility for nonservice-connected death pension benefits, to include SMP based on the need for the regular A&A or on being housebound. 


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-connected death pension benefits, to include SMP based on the need for the regular A&A or on being housebound, under the laws administered by the VA are not met.  38 U.S.C.A. §§ 101, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.40 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the claimant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a July 2010 letter, the RO notified the appellant of the evidence needed to establish entitlement to nonservice-connected death pension benefits, including SMP, based on the need for the regular A&A or on being housebound.  The document served to provide notice of the information and evidence needed to substantiate the claim.  VA's letter notified the appellant of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  There is no indication that any additional action is needed to comply with the duty to assist the appellant.
 
Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to notify, nor the duty to assist, provisions of the VCAA are applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001), & Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  In this regard, there is no further assistance that reasonably would be likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Pension is a benefit payable by VA to Veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521(j) because of a disability, or to survivors of such Veterans.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).

A Veteran meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a Veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6 (a)-(b).  

"Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Additionally, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b) (emphasis added).  

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) (emphasis added).  

Where a claim is based upon Philippine service, active service will be the period certified by the service department.  38 C.F.R. § 3.41(a).  When there is a question as to whether qualifying service is verified or adequately documented, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  As noted above, the Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993).  

A surviving spouse of a Veteran of a period of war who met the service requirements set forth in 38 U.S.C.A. § 1521(j), or who was at the time of death receiving (or entitled to receive) compensation or retirement pay for a service-connected disability is entitled to nonservice-connected death pension benefits.  38 U.S.C.A. § 1541(a) (West 2014).  

In this case, the evidence of record establishes that the Veteran has recognized service in the Philippine Scouts from June 1946 to March 1949.  

Although the Board recognizes the Veteran's service as a Philippine Scout enlisted under section 14, Pub. L. No. 190, 79th Congress (Act of October 6, 1945), such service is not qualifying service under Chapter 15, Title 38, U.S. Code, for an award of pension benefits based on nonservice-connected disability or death.  See 38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40.  Hence, the appellant, as the surviving spouse of the Veteran, is not eligible for the requested benefit because the Veteran's type of service is not one that can qualify for an award of pension benefits, to include death pension.

Likewise, the appellant has contended that she should be eligible for pension benefits because her current medical needs require the aid and attendance of another person or on being housebound.

SMP for aid and attendance or at the housebound (HB) rate is an additional rate of monetary benefits, over and above the rate paid for ordinary pension.  See 38 C.F.R. §§ 3.351 and 3.352.  A proper claimant for SMP is a Veteran, or a surviving spouse of a Veteran who had qualifying service for pension benefits to be awarded.  38 C.F.R. § 3.3(b)(4). 

While the Board is sympathetic to the appellant's position in this case, the governing regulations on basic eligibility to receive nonservice-connected pension benefits are binding.  See 38 U.S.C.A. § 7104(c).  In this regard, the evidence shows that the appellant does not meet the legal criteria for basic eligibility for nonservice-connected pension benefits, to include SMP based on the need for the regular A&A or on being housebound.  Thus, her claim is denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to nonservice-connected pension benefits, to include SMP based on the need for the regular A&A or on being housebound, is denied.


____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


